DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ claims/remarks filed 12/29/2020 and 4/5/2021 are acknowledged. Applicant’s election without traverse of Group I claims 1-19 in the reply filed on 12/29/2020 is acknowledged. Applicants’ further election of the species/structure for group I and II in the replies filed 12/29/2020 and 4/5/2021 are  acknowledged. 
Claims 19 and  20  are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group/Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/29/2020. The Examiner interprets that Applicants elected the species election that Component I is coated with component II and thus claim 19 is withdrawn because it recites a completely different structure. The Examiner has expanded the species to include impregnating the components. 


INFORMATION DISCLOSURE STATEMENT
2.            No Information Disclosure Statement has been submitted for review.

OBJECTION 
3.	Claims 1-2, 5-15 and 17-29 are  objected to because of the following informalities:  Components I and II have an abbreviation  period after and it suggested .   Appropriate correction is required. 
	It is suggested to amend claim 2 to recite “the solid cosmetic composition according to claim 1, wherein Component I comprises from about 75 to 100 % by weight of the total weight of Component I of one or more ingredients selected from the group consisting of groups a to c.”
	It is suggested to amend claim 5 to recite “The solid cosmetic composition according to claim 1, wherein at least one polyhydric C2-C6 alcohol in Component II is selected from the group consisting of 1,2-propylene glycol, 1,3-butylene glycol, dipropylene glycol, glycerol and/or diglycerol.”
	It is suggested for readability purposes to amend claim 9 to recite “The solid cosmetic composition according to claim 1, wherein part c of Component II is selected from the group consisting of at least one saturated or unsaturated, branched or unbranched C8-C30 carboxylic acids and/or saturated or unstaturated, branced or unbranched C8-C30 alcohols”. 
	Claim 11 recites “coco acids” and it should be “coco acid” and lauric acid should not be capitalized. Claim 11 also recites coconut alcohols and this should be coconut alcohol. The same issues apply to claim 14 as they do to claim 11. 
	Claim 15 the dextrins should be dextrin.	

Claim Rejections - 35 USC § 101
4.         35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 5-18  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. Claim 1 is directed to lid cosmetic composition comprising two separate Components I. and II., wherein the at least one Component I. comprises at least one of:
a.    starch fractions from com, potatoes, rice, wheat and/or tapioca,
b.    cereal flour, and/or
c.    sugar selected from the group including glucose, sucrose, fructose, maltose, and the at least one Component II. comprises:
a.    from about 0.1 to 15.0% by weight of at least one cationic surfactant,
b.    from about 10.0 to 45.0 % by weight of at least one polyhydric C2-C6 alcohol,
c.    from about 1.0 to 15.0% by weight of at least one saturated or unsaturated, branched or unbranched C8-C30 alcohol and/or a saturated or unsaturated, branched or unbranched C8-C30 carboxylic acid and/or a salt of a saturated or unsaturated, branched or unbranched C8-C30 carboxylic acid, and
d.    from about 1.0 to 20.0% by weight of at least one starch fraction, a modified starch and/or a starch derivative,where the quantities stated refer to the total weight of Component II. 
In accordance with the 2019 Revised Patent Subject Mater Eligibility Guidance (aka 2019 PEG), the following revised flowchart found in MPEP §2106(III), is used when considering whether or not a claimed invention recites eligible subject matter:

    PNG
    media_image1.png
    595
    510
    media_image1.png
    Greyscale

The  invention recited in claims 1-2 and 5-18  is drawn to a composition of matter. Step 1 is satisfied.
Step 2 has now been broken out into a two-prong analysis:


    PNG
    media_image2.png
    524
    532
    media_image2.png
    Greyscale

Step 2A first asks whether or not the claimed invention is directed to a judicial exception such as a natural phenomenon (e.g., product of nature). Here, the answer is yes, since the only compositional requirement set forth in the composition are naturally occurring ingredients. For Example, dextrin, glycerol, coco acid and surfactants which encompasses naturally occurring surfactants are naturally occurring ingredients.
The second leg of the analysis evaluates whether the claim recites additional elements that integrate the established judicial exception into a practical application of the exception.  Based on the recitations provided in claims 2 and 5-18 , the answer is no.  There is not a practical application of the law of nature. 
no because the claims simply do not recite anything else, compositionally or structurally, which provides an inventive concept that departs from a natural product. Reciting the intended use of a natural product (i.e., for use in hair cosmetic formulations) as well as the form does not amount to significantly more than the judicial exception. Claim 18 recites component I is impregnated with component II and the broadest reasonable interpretation of impregnated is to soak or saturate (something) with a substance and thus reads on mixing components where one has higher concentration.
As such, the claims fail to recite subject matter that is patent eligible, and thus the claims do not amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 also recites “starch fractions” and it is not clear what the metes and bounds of the claim are as it is not clear absent a clear definition of the specification what constitutes a “starch fraction”. The dependent claims 2-18 are included because they do not cure the deficiency as recited in claim 1.
Claim 3 recites the solid cosmetic composition according to claim 1, comprising C8-C30 alkyl tri-C1-C4 alkylammonium salts and it is not clear if this is further comprising or if this is the surfactant as recited in part a. It is believed it is the surfactant as recited in part a and thus it is suggested to amend the claim to recite “the solid cosmetic composition according to claim 1, wherein the at least one  cationic surfactant comprises a C8-C30   alkyl tri-C1-C4 alkylammonium salts”. 
	Claim 4 recites “the solid cosmetic composition according to claim 1, comprising cationic surfactant salts also known under the INCI designation “Vetrimonium and/or Behentrimonium” and the claim is confusing as it recites a broad (cationic surfactants) and narrow (cetrimonium) in the same claim. Furthermore, it is not clear if these are further additions to the composition or if these are the surfactants as recited in component II a. If it is further comprising then it is not clear what component. It is suggested by the Examiner to amend the claim to recite “the solid cosmetic composition 
	Claim 5 depends from claim 1 which recites at least one polyhydric alcohol and thus it is not clear if one or more than one comprise the polyhydric alcohols as defined in claim 5. It is suggested to amend the claim as follows.  “The solid cosmetic composition according to claim 1, wherein the at least one polyhydric C2-C6 alcohol in Component II is selected from the group consisting of 1,2-propylene glycol, 1,3-butylene glycol, dipropylene glycol, glycerol and/or diglycerol.” The same issue applies to claim 6. It is suggested to amend claim 6 to recite “The solid cosmetic composition according to claim 2, wherein the at least one polyhydric C2-C6 alcohol in Component II is selected from the group consisting of 1,2-propylene glycol, 1,3-butylene glycol, dipropylene glycol, glycerol and/or diglycerol”. The same issue applies to claim 7. It is suggested to amend claim 7 to recite  “The solid cosmetic composition according to claim 3, wherein the at least one polyhydric C2-C6 alcohol in Component II is selected from the group consisting of 1,2-propylene glycol, 1,3-butylene glycol, dipropylene glycol, glycerol and/or diglycerol”. The same issue applies to claim 8. It is suggested to amend claim 8 to recite  “The solid cosmetic composition according to claim 4, wherein the at least one polyhydric C2-C6 alcohol in Component II is selected from the group consisting of 1,2-propylene glycol, 1,3-butylene glycol, dipropylene glycol, glycerol and/or diglycerol”. 
Claim 9 depends from claim 1 and part c reties at least one and thus it is not clear if one, more than one or all are component II part c as recited in claim 9. 
	Claim 11 depends from claim 1 which recites “at least one” and thus it is not clear if one, more than one or all are part c for Component II as defined in claim 11. It is 8-C30 alcohol and/or saturated or unsaturated, branched or unbranched C8-30 carboxylic acid is selected from the group consisting of coco acid, lauric acid, myristic acid, palmitic acid, stearic acid, behenic acid, oleic acid, coconut alcohols, lauryl alcohol, myristyl alcohol, cetyl alcohol, stearyl alcohol, behenyl alcohol, oleyl alcohol and mixtures thereof. 
	Claim 12 indirectly depends from claim 1 which recites “at least one” and thus it is not clear if one, more than one or all are those as defined in claim 12. It is suggested to amend claim 12 to recite “The solid cosmetic composition according to claim 2, wherein part c of Component II is selected from the group consisting of at least one saturated or unsaturated, branched or unbranched C8-C30 carboxylic acids and/or saturated or unsaturated, branched or unbranched C8-C30 alcohols”. 
	Claim 13 indirectly depends from claim 1 which recites “at least one” and thus it is not clear if one, more than one or all are those as defined in claim 13. It is suggested to amend claim 13 to recite “The solid cosmetic composition according to claim 2, wherein part c of Component II is selected from the group consisting of at least one saturated or unsaturated, branched or unbranched C10-C22 carboxylic acids and/or saturated or unsaturated, branched or unbranched C10-C22 alcohols”. 
	Claim 14 indirectly depends from claim 1 which recites “at least one” and thus it is not clear if one, more than one or all are part c for Component II as defined in claim 14. It is suggested to amend claim 14  to recite “The solid cosmetic composition according to claim 2, wherein the at least one saturated or unsaturated, branched or 8-C30 alcohol and/or saturated or unsaturated, branched or unbranched C8-30 carboxylic acid is selected from the group consisting of coco acid, lauric acid, myristic acid, palmitic acid, stearic acid, behenic acid, oleic acid, coconut alcohol, lauryl alcohol, myristyl alcohol, cetyl alcohol, stearyl alcohol, behenyl alcohol, oleyl alcohol and mixtures thereof. 
	Claim 15 depends from claim one which recites “at least one” and thus it is not clear if one, more than one or all are those defined as in claim 15. Claim 15 further recites “such as” and thus the metes and bounds of the claim are unclear. It is suggested to amend claim 15 to recite “The solid cosmetic composition according to claim 1, wherein the at least one starch fraction, modified starch and/or starch derivative of Component II  is selected from the group consisting of corn, potatoes, rice wheat, tapioca, amylose, amylopectin and dextrin.” 
Claim 17 depends from claim 1, and component one comprises at least one of parts a-c. the claim recites “known under INCI designation cetrimonium and/or behentrimonium and thus it is not clear if these are limitations as part of the claim and furthermore recite a broad limitation (cationic surfactant) with a narrow limitation (cetrimonium) in the same claim. The claim further recites a broad and narrow limitation in that it states maize known as hydroxypropyl starch phopshates and maltodextrin which are two species. It is suggested by the Examiner to amend claim 17 to recite “The solid cosmetic composition according to claim 1, wherein at least one of parts a-c of component I are from about 75%-100 % by weight based on the total weight of Component I, the at least one cationic surfactant is selected from the group consisting of  cetrimonium and/or behentrimonium, wherein the at least one polyhydric C2-C6 
	Claim 18 recites that Component I is impregnated, sprayed or coated with Component II, or Component II is rolled onto Component II or Component II is printed and this is inconsistent and confusing with the recitation of claim 1, because claim 1 requires two separate components I and II however, if they are impregnated, which reads on mixing together, it is not clear how they would be two separate components. The Examiner interprets the claim and the broadest reasonable interpretation of “impregnate” is to soak or saturate something with a substance and thus mixing two ingredients where one is present in much  higher amounts meets the claim. See “Effects of mixing techniques on vancomycin-impregnated polymethacrylate” as evidence that mixing two ingredients can be considered “impregnated”. 

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 15, 16 and 18 are  rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated  by Lemoine et al. (US 2014/0356402).
Lemoine et al. (US 2014/0356402) (hereinafter Lemoine et al.) disclose cores that comprise corn starch at 1.84 %  (i.e. component I) and coated with a first layer of 6 carbon polyhydric alcohol (i.e., mannitol and component II) (see all of the Examples and Example 14). Claim 1 does not require all of Component I a-c and component II a-d just at least one. The first layer also has corn starch at 2 % and is present at 3.5 % of 1st layer total (i.e., Component II). Maize is also known as corn. Solid cosmetics are disclosed (para 0002).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and  5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lemoine et al. (US 2014/0356402). 
Lemoine et al. (US 2014/0356402) disclose component I has corn starch present at 50% core (Example 14). Lemoine et al. discloses the core may comprise at least one polyol such as sorbitol and starch (para 0060 and para 0183). The polymer (starch) of the core may be from 0.5-20 % by weight of the microcapsule. Thus using Example 14 can vary from up to 20%. 20/22 accounts for 90 % core is the corn starch. In the case 


8	Claims 1 and  3-4 are  rejected under 35 U.S.C. 103 as being unpatentable over Lemoine et al. (US 2014/0356402) as applied to claims 1-2 and 5-8 above, and further in view of Drzewinski et al. (US 2006/0084586) . 
Lemoine et al. des not disclose cetrimonium (e.g., cetrimonium chloride) as the cationic surfactant however, Drzewinski et al. (US 2006/0084586)  (hereinafter Drzewinski et al.) disclose cetrimonium chloride are conditioning agents (para 0142)  and thus it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to select cetrimonium chloride as the cationic surfactant of choice for use in Lemoine for its conditioning properties. 


9.	Claims 1-2 and 9-14 are  rejected under 35 U.S.C. 103 as being unpatentable over Lemoine et al. (US 2014/0356402) as applied to claims 1-2 and 5-8 above, and further in view of Parissaux e al. (US 2016/0051478). 

Lemoine et al. has been discussed supra and disclose film forming agents (abstract). 
	Stearic acid as “film former” is not explicitly disclosed. Parissaux e al. (US 2016/0051478) (hereinafter Parissaux et al.) disclose solid cosmetic forms which comprise film forming compositions (abstract and para 003) where the film formers may comprise stearic acid (para 0068). Stearic acid is at 15 % in the film (Examples).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention  to further include stearic acid in the films of Lemoine and optimize the amount present for the stated purposes of providing protection from aggregation as it is a antiaggregation agent.   
	
10.	Claims 1 and 17  are  rejected under 35 U.S.C. 103 as being unpatentable over Lemoine et al. (US 2014/0356402) as applied to claims above, and further in view of   
Drzewinski et al. (US2006/0084586), Parissaux e al. (US 2016/0051478) and  Keenan et al. (US 2006/0134049). 
Lemoine et al. disclose the invention may comprise polyol such as glycerol (para 0311-0317). Lemoine et al. has been discussed supra and disclose film forming agents (abstract). Lemoine t al. disclose inclusion of stearic acid (para 0239( as lipid0based material. 
	Stearic acid as “film former” is not explicitly disclosed. Parissaux e al. (US 2016/0051478) (hereinafter Parissaux et al.) disclose solid cosmetic forms which comprise film forming compositions (abstract and para 003) where the film formers may comprise stearic acid (para 0068). Stearic acid is at 15 % in the film (Examples).  It 
Lemoine et al. des not disclose cetrimonium (e.g., cetrimonium chloride) as the cationic surfactant however, Drzewinski et al. (US 2006/0084586)  (hereinafter Drzewinski et al.) disclose cetrimonium chloride are conditioning agents (para 0142)  and thus it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to select cetrimonium chloride as the cationic surfactant of choice for use in Lemoine for its conditioning properties. 
Lemoine et al. does not disclose hydroxypropyl starch phosphates.
Keenan et al. (US 2006/0134049) (hereinafter Keenan et al.) disclose thickeners or rheology modifiers useful in the compositions which are taught for hair care include those such as hydroxypropyl starch phosphate and mlatodextrin and (para 0032). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to incorporate hydroxypropyl starch phosphates for use in Lemoine. One would have been motived to do so for its stated benefits  such as useful as a thickener as disclosed by keenan.

DOUBLE PATENTING
11. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-18 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16926069. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to solid cosmetics that are two components with the same ingredients that are present in overlapping amounts. One of the differences being that component II part a. of the ‘069 is drawn to 15-60 % of a surfactant whereas the instant claims require cationic surfactant in overlapping amounts of 1-15 %. It would be obvious to incorporate cationic surfactants such as cetrimonium as discussed above. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

CORRESPONDENCE
12.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DANAH AL-AWADI/           Primary Examiner, Art Unit 1615